Order                                                                       Michigan Supreme Court
                                                                                  Lansing, Michigan

  November 4, 2011                                                                  Robert P. Young, Jr.,
                                                                                              Chief Justice

  9/October 2011                                                                    Michael F. Cavanagh
                                                                                          Marilyn Kelly
                                                                                    Stephen J. Markman
  141747                                                                            Diane M. Hathaway
                                                                                        Mary Beth Kelly
                                                                                        Brian K. Zahra,
                                                                                                   Justices

  GAIL MILLER, Guardian and Conservator
  for RYAN SCOTT MILLER, a Mentally
  and Physically Incapacitated Person,
        Plaintiff-Appellee,
  v                                                      SC: 141747
                                                         COA: 290522
                                                         Macomb CC: 2007-005364-NF
  CITIZENS INSURANCE COMPANY
  and APRIL BUERKEL,
        Defendants,
  and
  DETROIT MEDICAL CENTER,
        Appellant.
  _________________________________________/

         On order of the Court, leave to appeal having been granted, and the briefs and oral
  argument of the parties having been considered by the Court, we hereby REVERSE in
  part and AFFIRM in part the May 13, 2010 judgment of the Court of Appeals. This is an
  attorney fee dispute arising out of an action for benefits under the no-fault act, MCL
  500.3101 et seq. As the Court of Appeals implicitly recognized, the Detroit Medical
  Center (DMC) is not liable for plaintiff’s attorney’s fees under the no-fault act. We agree
  that plaintiff is responsible for payment of her attorney fees consistent with the
  contingency fee agreement. Consistent with the common-law American rule, the no-fault
  act generally requires each party to pay its own attorney fees. Plaintiff’s reliance on
  MCL 500.3112 is unavailing because that provision, which permits equitable
  apportionment of personal protection insurance benefits among payees, does not
  encompass an award of attorney fees to an insured’s counsel. However, the Court of
  Appeals’ reliance on the common-fund exception to the American rule was erroneous
  because no common fund was created.
                                                                                                               2


        Of concern to this Court is that the circuit court’s order, and the Court of Appeals’
affirmance, could be mistakenly interpreted as extinguishing the DMC’s contractual right
to payment for its services. We wish to make clear that this is not the case. No-fault
benefits are “payable to or for the benefit of an injured person . . . .” MCL 500.3112. In
this case, through settlement, the benefits were paid to plaintiff, and her attorney asserted
an attorney’s charging lien over the settlement proceeds. Thus, the effect of this was only
to settle claims as between the insurer, plaintiff, and her attorney. The circuit court’s
order of dismissal pursuant to the settlement agreement did not have the effect of
extinguishing the DMC’s right to collect the remainder of its bill from plaintiff. Such a
result could not have been achieved without an explicit waiver, or at least unequivocal
acquiescence, by the DMC, which was not obtained.

       HATHAWAY, J., not participating because she is currently involved in a business
transaction with a member of the law firm retained as co-counsel for plaintiff-appellee.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         November 4, 2011                    _________________________________________
        t1101                                                                Clerk